Citation Nr: 0724176	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  98-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969, and from September 1972 to October 1974.  He 
died in October 1992.  The appellant is his former spouse and 
the mother of the veteran's two children.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter was remanded multiple 
times between 2001 and 2006.  


FINDINGS OF FACT

1.  Service connection was not in effect for any disability 
during the veteran's lifetime.

2.  The veteran died in October 1992, of squamous cell 
carcinoma of the floor of the mouth.

3.  Squamous cell carcinoma is not shown to have been 
incurred in, or aggravated by, active service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  
38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.312 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Cause of the Veteran's Death

As shown in the death certificate, the veteran died in 
October 1992, due to squamous cell carcinoma of the floor of 
the mouth.  In October 1992, the appellant, the veteran's 
former spouse (she divorced the veteran in 1987), filed a 
claim of entitlement to service connection for the cause of 
her former husband's death.  She filed that claim solely on 
the behalf of two then-minor children (daughters born to her 
and the veteran, in January 1982 and March 1984).  Both 
children reached legal age during the pendency of this 
appeal.  The Board remanded this appeal several times since 
2001.  The main purpose of the last two remand orders, issued 
in June 2005 and in March 2006, was to permit either child 
(or both children) to proceed on their own as appellant(s) as 
both had reached legal age during the appeal period, and if 
either chooses to do so, then to afford her (or them) due 
process and opportunity to pursue the claim.  The Board's 
remand directives have been fully met, but, to date, the 
record indicates no communication from the veteran's former 
spouse, or either child, after the March 2006 remand order 
was issued, indicating whether either child or both children 
intend(s) to pursue the claim despite issuance of the March 
2006 letter sent by the VA Appeals Management Center to the 
former spouse.  That letter is consistent with the Board's 
March 2006 remand order.  Therefore, the Board now decides 
the merits of this claim as filed by the veteran's former 
spouse on behalf of the veteran's children.    

Service connection is granted for the cause of a veteran's 
death with evidence that a service-connected disability 
caused death or contributed materially or substantially to 
produce death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).  A service-connected disability is considered 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death, however, is inherently one not related to a principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death; rather, it must be shown 
that there was a causal link.  38 C.F.R. § 3.312(c).

The appellant asserts that the veteran's squamous cell 
carcinoma was due to exposure to herbicides in the Republic 
of Vietnam.  Service connection was not in effect for any 
disability during the veteran's lifetime.  The veteran had 
received nonservice-connected pension benefits based on 
hemimandibulectomy; partial removal of the tongue, secondary 
to squamous cell carcinoma of the right floor of the mouth; 
right radical neck dissection; and scar on the right thigh.  
A combined rating of 80 percent was in effect for the purpose 
of pension benefits.  Therefore, in this case, service 
connection for the cause of the veteran's death is allowable 
with evidence that the veteran's carcinoma was incurred in, 
or aggravated by, active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Private and VA clinical records indicate diagnosis of 
squamous cell carcinoma of the right floor of the mouth, in 
1989.  Carcinoma later metastasized to other areas, including 
the right side of the neck.  There is no clinical evidence 
that the primary site of the cancer was in the respiratory 
system (larynx, trachea, bronchus, lung(s)).  Therefore, the 
Board finds that special provisions concerning presumptive 
service connection for diseases associated with herbicide 
exposure in Vietnam cannot be the basis for a favorable 
resolution of this claim.  See 38 C.F.R. §§ 3.307, 3.309(e) 
(2006).  In particular, respiratory cancers, for the purpose 
of presumptive service connection, are cancers of the lung, 
bronchus, larynx, or trachea.  38 C.F.R. 
§ 3.309(e).  The veteran's squamous cell carcinoma is not a 
"respiratory cancer" consistent with applicable provisions; 
as noted, the evidence indicates that the initial site of the 
veteran's cancer was the floor of the mouth.  See Darby v. 
Brown, 10 Vet. App. 243 (1997) (presumptive service 
connection for lung cancer was rebutted by medical evidence 
that the primary site of the cancer was the stomach); 
VAOPGCPREC 18-97 (May 2, 1997), 62 Fed. Reg. 37,954 (1997), 
(presumptive service connection is not established under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for cancers 
listed in 38 C.F.R. § 3.309(e) as associated with herbicides 
exposure if the cancer developed as a result of metastasis of 
a cancer not associated with herbicide exposure).  

Further, there is no evidence in the service medical records 
concerning cancer; nor does any clinical evidence indicate 
that the veteran's carcinoma had its genesis in active 
service or is etiologically related to active service.  The 
Board is aware of the appellant's assertions as to the 
veteran's herbicide exposure in the Republic of Vietnam, but 
exposure itself, even presumed to have occurred, is not the 
material issue this case.  See 38 U.S.C.A. § 1116(f) (West 
2002); C.F.R. § 3.307(a)(6)(iii) (2006).  The claim fails 
because, as explained in the preceding paragraph, the veteran 
did not have a respiratory cancer for the purposes of 
presumptive service connection, and the clinical evidence 
does not otherwise indicate a relationship between active 
service and the cause of the veteran's death.      

Based on the foregoing, the Board must conclude that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  There is no reasonable 
doubt for resolution in accordance with 38 C.F.R. § 3.102 
(2006).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, appeal was perfected before enactment of the 
law requiring the notice described above.  Thus, VA could not 
have provided such notice before issuing the rating decision 
appealed.  In such a case, the appellant is entitled to such 
notice during the appeal period (Pelegrini v. Principi, 18 
Vet. App. at 120), and such notice was given in letters sent 
in March 2001, March 2004, June 2005, and March 2006.  Those 
letters explained what the evidence must show to result in 
service connection for the cause of the veteran's death, to 
include medical evidence that the veteran's cancer was 
related to active service; they also explained the 
appellant's and VA's respective claim development 
responsibilities.  The appellant was told that, if she 
identifies the sources of evidence pertinent to her claim, 
then VA would assist her in securing the evidence from those 
sources, but that she ultimately is responsible for ensuring 
that the claim is substantiated with evidence not in federal 
custody.  She was advised that she may submit any evidence 
she has if she believes it is pertinent to her claim.  She 
also was provided notice consistent Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board finds no material prejudice occurred as a result of 
timing of the notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).  As explained, complete notice was provided 
consistent with controlling requirements.  The appellant was 
told, more than once, what evidence is needed to substantiate 
her claim.  She testified at two hearings.  She indicated 
numerous times that her former husband had told her that he 
was exposed to herbicides; she even indicated that, to her 
knowledge, doctors had said the veteran's cancer might be 
associated with history of smoking.  However, she submitted 
no medical evidence indicating a link between the veteran's 
cancer and herbicide exposure, or to active duty, despite 
notice.  It is apparent based on communication from the 
appellant's prior counsel that she was aware of presumptive 
service connection provisions based on "respiratory cancer" 
found in 38 C.F.R. § 3.309(e), as opposed to cancers 
originating in parts of the body other than the larynx, 
trachea, bronchus, lung(s).  She was aware that she could 
submit lay statements, as the record reflects, again, her 
hearing testimony and written statements, as well as that 
from one of the veteran's daughters, but those items do not 
contain evidence material to a decision under the facts of 
this case (that is, medical evidence of causation).  
Moreover, as explained, in light of the appellant's filing of 
the claim on behalf of the veteran's daughters, the Board 
took appropriate action in prior remand orders to afford the 
children an opportunity to participate in this appeal as 
appellants.  The remand orders have been complied with, and 
recent items associated with the claims file indicate that VA 
took action beyond what was directed by the Board in an 
attempt to communicate with the appellant, including by 
telephone.  She has not responded to VA correspondence; there 
is no evidence of communication, to date, from the children 
about whether or not they intend to participate in this 
appeal.  And the appellant has not informed VA of her current 
whereabouts.  The appellant was further provided notice that 
she may obtain representation to assist her in pursuing this 
appeal (she previously was represented in this appeal by a 
private attorney who no longer is authorized to do so).  VA 
explained, in six Supplemental Statements of the Case issued 
since 1997, why the claim remains denied, but she has not 
proffered any additional evidence.  VA has secured VA 
clinical records and the veteran's service medical records.  
Where the appellant identified private medical care 
providers, VA responded appropriately to secure the missing 
items from them.  Under the circumstances, the Board fails to 
find that prejudice occurred due to timing of the notice.         
         
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  As 
explained, the claims file includes service medical records, 
VA and private clinical records, hearing testimony, and lay 
statements of the appellant and the veteran's daughter.  The 
death certificate is also of record.  Despite appropriate 
notice, the appellant has not identified sources of evidence 
not already of record but which she desires VA to review 
before adjudicating her claim.  Therefore, the Board finds no 
impediment to a decision on the merits of this case 
concerning compliance with the duty to assist.    


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


